DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 5/24/2021, has been entered. The claim amendments overcome the previous prior art rejection and a new prior art is applied to address the claim amendments.
The amendments and remarks, filed on 5/24/2021, has been entered.  The claim amendments overcome the previous 112(b) rejection of claims 7 and 11.

Claim Status
Claims 1-10 and 12-13 are pending with claims 7-10 and 12-13 being examined and claims 1-6 are withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of gas flow measurement devices” and “all gas flow measurement devices in the detection unit are independently connected in series” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 12, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "all gas flow measurement devices in the detection unit are independently connected series" in lines 20-21.  It is unclear as to what the applicant intends by the term “independently connected”.  Claim 7 further recites “the detection unit to provide an independent modular multi-arrangement of gas flow measurement devices” lines 21-23.  It is unclear how the gas 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20120064616 A1; hereinafter “Liu”; previously presented) in view of Stres et al (GB 2531331 A; hereinafter “Stres”; previously presented) in view of Sanderson et al (US 5325725 A; hereinafter “Sanderson”) in view of Kaneblei et al (US 20150276695 A1; hereinafter “Kaneblei”; previously presented).
Regarding claim 7, Liu teaches a detection unit (Liu; Abstract) comprising a plurality of gas flow measurement devices (Liu; para [50]; Fig. 2; The measuring device system 16 in this case comprises three measuring devices 1), each gas flow measurement device having a gas compartment (Liu; para [10, 26, 29-33, 46-49]; compartment means 4) with a definite and predefined inner geometric physical volume (Liu; para [10, 12, 33]; compartment means of the cell is said to have an inner geometric physical volume), the gas compartment having one gas accumulating end (Liu; para [10, 24, 26, 31, 32]; gas accumulating end 5) and one lifting end (Liu; para [10, 24-27, 29, 31, 46]; lifting end 6), and having a pivoting element enabling the gas compartment to pivot upwards to release the gas contained therein and the downwards again to its initial position and operating according to a leverage effect (Liu; para [10]; pivoting element enabling the gas compartment means to pivot upwards when the geometric gas collecting point is positioned at the lifting end and the lifting force is larger than the down-pressing force 
where each gas flow measurement device also comprises a closed wet space compartment (Liu; para [29, 36, 48]; wet space is a liquid bath), where said gas compartment is arranged inside the closed wet space compartment (Liu; para [36]; wet space containing the measuring device…is a liquid bath), each gas flow measurement device being configured for performing a gas analysis measurement by a volumetric measurement of a gas flow by using the gas flow measurement device in batch fermentation assays including anaerobic and aerobic respiration analysis or in in-vitro analysis (Liu; para [10, 37]; measuring device for measuring an ultralow gas flow, working by the principle of liquid displacement… used for biological methane potential (BMP) tests to establish anaerobic biodegradability for determination of the ultimate methane potential of wastes or biomass, but are also used for determination of the rate of this biodegradation). 
wherein the closed wet space compartment comprises a flow cell chamber (Liu; para [10, 12, 24, 26, 29, 33, 34, 46]; cell 2), and
wherein the gas compartment also having at least one sensor, for a volumetric measurement of the gas flow (Liu; para [10]; a sensor means provided to generate a signal and/or change the state of a signal…wherein the gas storing capacity of the inside of the gas compartment means is larger at the gas accumulating end than at the lifting end), 
individually arranged to a supporting base of the detection unit to provide an independent modular multi-arrangement of gas flow measurement devices (Liu; Fig. 2; examiner notes that all of the gas flow measuring devices are arranged on the base plate 10 and are independent of one another). 
Liu does not teach the gas flow measurement device having a gas inlet and a gas outlet; the gas compartment comprises a flow cell chamber cover; and wherein the gas compartment is only connected to the outside via the gas inlet and the gas outlet. 
However, Stres teaches an analogous art of an apparatus for the determination of biological oxygen demand (Stres; Abstract) having a gas inlet (Stres; pp 11, line 3; Fig. 1; air inlet 1) and a gas outlet (Stres; pp 11, line 22; Fig. 2; outlet 2), wherein a gas compartment comprises a flow cell chamber cover (Stres; pp 11, line 4; Fig. 1; a gas capturing element 3, hollow plastic cover), and wherein the gas compartment is only connected to the outside via the gas inlet and the gas outlet (Stres; Fig. 1; examiner interprets the “connection to the outside” as outside container, thus because the cover isolates the gas compartment from the outside, the only gas to enter is via the gas inlet and outlet).  It would have been obvious to one of ordinary skill in the art to have modified the gas flow measurement device of Liu to have a gas inlet and gas outlet as taught by Stres, because Stres teaches that the air inlet to enable equilibration or equalization of pressure in the system (Stres; pp 7, lines 12-14) and the gas outlet provides oxygen gas flowing into the reservoir to escape (Stres; pp 11, lines 21-22).  Further, it would have been obvious to one of ordinary skill in the art to have modified the gas compartment of Liu to comprise a flow cell chamber cover as taught by Stres, because Stres teaches that the cover contains the oxygen gas flowing into the reservoir (Stres; pp 11, line 20-21). 
Modified Liu does not teach the flow cell chamber cover so that the closed wet space compartment is sealed to the outside. 
However, Sanderson teaches an analogous art of a gas flow detector (Sanderson; col. 3, line 36-37; Fig. 1; low flowrate gas flow detector 8) teaches a flow cell chamber cover (Sanderson; col. 3, line 37; Fig. 1; body 10) so that the closed wet space compartment is sealed to the outside (Sanderson; col. 3,line 38; Fig. 1, 3; chamber 12).  Examiner notes that the body is interpreted as a cover because it closes off the closed wet space from the outside except through the inlet and outlet ports.  It would have been obvious to one of ordinary skill in the art to have modified the gas flow measurement devices of modified Liu to comprise a flow cell chamber cover as taught by Sanderson, because Sanderson teaches that any gas present is vented through the gas flow detector (Sanderson; col. 3, lines 43-44).
Modified Liu does not teach wherein all gas flow measurement devices in the detection unit are independently connected in series. 
However, Kaneblei teaches an analogous art of at least one gas measuring device (Kaneblei; Abstract) comprising a plurality gas flow measurement devices (Kaneblei; para [71]; Fig. 2; gas-measuring device 90.x) wherein all gas flow measurement devices in the detection unit are independently connected in series (Kaneblei; para [38]).  It would have been obvious to one of ordinary skill in the art to have modified the plurality of gas flow measurement devices as taught by modified Liu to be independently connected in series as taught by Kaneblei, because Kaneblei teaches that several gas flow measurement devices are designed to forward the test gas from one module to the adjacent module (Kaneblei; para [20]). 
Note: The instant Claims contain a large amount of functional language (ex: "configured… "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 13, modified Liu teaches the detection unit according to claim 7 (the detection unit of modified Liu is modified to comprise the closed wet space compartment as taught by Sanderson discussed above in claim 7), wherein, for each measurement device the closed wet space compartment comprises a single flow cell (Sanderson; Fig. 1). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Stres in view of Sanderson in view of Kaneblei, and in further view of by Speece (US 4064750 A; hereinafter “Speece”; already of record).
Regarding claim 8, modified Liu teaches the detection unit according to claim 7 (the gas flow measurement device of Liu is modified to have a gas inlet and gas outlet as taught by Stres discussed above in claim 7), with each gas flow measurement device. (Stres; pp 9 lines 32-33). 
Modified Liu does not teach each gas flow measurement device comprises a gas tube with a gas inlet port. 
However, Speece teaches an analogous art of a gas flow measuring device (Speece; col. 2, lines 5-7; Fig. 1, 2; flow metering device 10) comprises a gas tube (Speece; col. 2, line 10; Fig. 1, 2, 3; the inlet conduit section 12) with a gas inlet port (Speece; Fig. 1; examiner indicates that the conduit section has a gas inflow) and a gas bubble outlet (Speece; col. 2, line 21; Fig. 1, 2, 3, 4; the gas bubbles 21 rising from location 22; examiner indicates that the location 22 is the gas bubble outlet for the conduit).  It would have been obvious to one of ordinary skill in the art to have modified the gas flow measurement device of modified Liu to comprise the gas tube with gas inlet port and the gas bubble outlet as taught by Speece, because Speece teaches gas under pressure, flows between the conduit sections to discharge gas into the liquid for measuring (Speece; col. 2, lines  7-9, 14-16).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Stres in view of Sanderson in view of Kaneblei, and in further view of Halverson et al (US 20100248216 A1; hereinafter “Halverson”). 
Regarding claim 9, modified Liu teaches the detection unit according to claim 7, wherein, for each measuring device comprises a closed wet space compartment comprising the flow cell chamber (Liu; para [29, 36, 48]; wet space is a liquid bath) and the flow cell cover (Sanderson; col. 3, line 34; body 10). 
Modified Liu does not teach the flow cell chamber and flow cell chamber cover, attachable to and detachable with each other, and the closed wet space compartment comprises sealing ring sealing the flow cell chamber cover to the flow cell chamber.
However, Halverson teaches a non-analogous art of a container (Halverson; para [52]; Fig. 2; container 102) comprising a cell chamber (Halverson; para [52]; Fig. 2; liner 104) and a cell chamber cover (Halverson; para [52]; Fig. 2; lid 106), attachable to and detachable with each other (Halverson; para [70]; the lid 106 is removably coupled to the liner 104, and the closed wet space compartment comprises sealing ring sealing the flow cell chamber cover to the flow cell chamber (Halverson; para [71]; variety of coupling means allow the respective components to be removably coupled to one another, including, but not limited to…screw threads, press-fit engagement; examiner interprets the screw threads as the sealing ring).  It would have been obvious to one of ordinary skill in the art to have modified the flow cell chamber and flow cell chamber cover of modified Liu to be attachable and detachable as taught by Halverson, because Halverson teaches that the attachable/detachable lid allows the container to be reused and cleaned (Halverson; para [56]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Stres in view of Sanderson in view of Kaneblei, and in further view of Carter (US 4683748 A; hereinafter “Carter”; already of record). 
Regarding claim 10, modified Liu teaches the detection unit according to claim 7, wherein, for each measurement device, wherein the at least one sensor comprises the sensor for volumetric measurement of the gas flow (Liu; para [10]; a sensor means provided to generate a signal and/or change the state of a signal…wherein the gas storing capacity of the inside of the gas compartment means is larger at the gas accumulating end than at the lifting end). 
Modified Liu does not teach the at least one sensor comprises at least one of a pressure sensor and/or a temperature sensor.
However, Carter teaches an analogous art of an apparatus for measuring dynamic flow rate (Carter; Abstract) further comprising a pressure sensor (Carter; col. 3, line 60; Fig. 1; pressure transducer 22).  It would have been obvious to one of ordinary skill in the art to have modified the gas flow .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view Stres in view of Sanderson in view of Kaneblei, and in further view of Arai et al (US 20160252379 A1; hereinafter “Arai”; already of record). 
Regarding claim 12, modified Liu teaches the detection unit according to claim 7, wherein, fpr each measurement device, with the flow cell chamber and the flow cell chamber cover. 
Modified Liu does not teach the flow cell chamber and the flow cell chamber cover are welded together.
However, Arai teaches an analogous art of a flow rate sensor (Arai; Abstract) comprising a flow cell chamber (Arai; para [42]; Fig. 8C;  housing 302) and the flow cell chamber cover (Arai; para [42]; Fig. 8C; rear cover 304) welded together (Arai; para [42, 81]; Fig. 8C; welding together with laser light…housing 302 and the rear cover 304).  It would have been obvious to one of ordinary skill in the art to have modified the flow cell chamber and the flow cell chamber cover of modified Liu to be welded together as taught by Arai, because Arai teaches that welding eliminate the time period that would be required for hardening in the case of an adhesive, and moreover it is possible to save the cost of using an adhesive (Arai; para [9]). 

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 10/19/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798